Case 3:13-cv-03127-N-BQ Document 264 Filed 10/15/18                   Page 1 of 2 PageID 19544


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS

TROY LILLIE, ET AL.                 *     CIVIL ACTION
                                    *
VERSUS                              *     DOCKET NO. 3:13 CV 3127
                                    *
                                    *     JUDGE DAVID C. GODBEY
STANFORD TRUST COMPANY,             *
ET AL.                              *     MAGISTRATED. GORDON BRYANT JR.
 ************************************************************************

                   MEMORANDUM IN SUPPORT OF
MOTION FOR DISMISAL OF THE SUMMARY JUDGMENT FILED BY SEI (ECF 249)
     OR IN THE ALTERNATIVE, MOTION TO OBTAIN A CONTINUANCE
          UNDER RULE 56(D) UNTIL DISCOVERY IS COMMENCED
                  AND SUBSTANTIALLY COMPLETED

       In support of this instant motion, Plaintiffs, TROY LILLIE, ET AL., hereby adopt the

IRA Plaintiffs’ “Motion for Dismissal of the Summary Judgment filed by SEI (ECF 249) Or In

The Alternative, Motion to Obtain A Continuance Under Rule 56(D) Until Discovery Is

Commenced and Substantially Completed And Memorandum in Opposition to the Motion for

Summary Judgment of SEI (ECF 249)” filed as ECF 261 contemporaneously with this motion.

SEI’s Motion for Summary Judgment should be denied.

       Plaintiffs, TROY LILLIE, ET AL., have not been permitted to conduct substantive

discovery to assist in defending the Motion for Summary Judgment for the reasons set forth in the

Declaration of Phillip W. Preis and the reasons set forth at pages 13 to 26 of the Memorandum in

in Opposition to the Motion for Summary Judgment of SEI (ECF 249) filed as ECF 261.

       Pursuant to Federal Rule of Civil Procedure 56(D), and for the reasons stated in the attached

Declaration of Phillip W. Preis, Plaintiffs move this Court to deny SEI’s Motion for Summary

Judgment or in the alternative, grant a continuance on the further briefing of the issue until

Plaintiffs have been afforded reasonable time to conduct discovery.



                                              Page 1
Case 3:13-cv-03127-N-BQ Document 264 Filed 10/15/18                 Page 2 of 2 PageID 19545


                                            Respectfully submitted by:

                                            PREIS GORDON, APLC

                                            s/Phillip W. Preis
                                            Phillip W. Preis (La. Bar Roll No. 10706)
                                            Post Office Box 2786 (70821-2786)
                                            450 Laurel Street, Suite 2050 (70801-1817)
                                            Baton Rouge, Louisiana
                                            Phone: (225) 387-0707
                                            Fax: (225) 344-0510
                                            Email: phil@preislaw.com
                                            Counsel for Lillie Class



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 15, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing as

authorized by the Court and the Federal Rules of Civil Procedure.

                                       s/ Phillip W. Preis
                                        Phillip W. Preis




                                             Page 2
